        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 1 of 59




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Premier Concrete LLC, Keith Woods, )
and Joy Woods,                     )
                                   )
       Plaintiffs,                 )
                                   )
v.                                 )          Civil Action No.:
                                   )
Argos North America Corp., Argos )            JURY TRIAL DEMANDED
Ready Mix, LLC, Elite Concrete     )
LLC, Elite Concrete Holdings, LLC, )
Elite Concrete of SC, LLC, Coastal )
Concrete Southeast II LLC, Evans   )
Concrete Holdings Inc., Evans      )
Concrete, L.L.C., Thomas Concrete, )
Inc., Thomas Concrete of Georgia,  )
Inc., Thomas Concrete of South     )
Carolina, Inc., Holcim (US) Inc.,  )
Cemex, Inc., Cemex Materials, LLC, )
Cemex Southeast, LLC, and Giant    )
Cement Company                     )
                                   )
       Defendants.                 )

                                  COMPLAINT

      Plaintiffs, Premier Concrete LLC, Keith Woods, and Joy Woods, allege the

following upon actual knowledge with respect to themselves and their own acts, and

upon information and belief as to all other matters.




                                          1
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 2 of 59




                                 INTRODUCTION

      1.     This antitrust lawsuit is brought against the participants of two separate

but related cartels operating in the portland cement and ready-mix concrete markets

in coastal Georgia and southeast coastal South Carolina.

      2.     The cement cartel, made up of defendants Argos, Holcim, Giant, and

Cemex, are all horizontal competitors and agreed to fix cement prices and

monopolize the regional market.

      3.     The ready-mix cartel is comprised of defendants Argos, Evans,

Thomas, and Elite, who are all horizontal competitors. This ready-mix cartel

engaged in allocating customers, bid rigging, and group boycotts of nonparticipating

competitors. These anticompetitive activities were undertaken with the goal to fix,

raise, and stabilize the price of ready mix.

      4.     Argos is a vertically integrated international supplier of both cement

and ready-mix concrete, and it plays a major role in both cartels. Argos leverages

its dominant position in the upstream cement market to benefit the ready-mix

concrete market.

      5.     Since at least 2009, the cartel members have conspired to fix prices by

agreeing to coordinated price increases, usually representing to customers that the

price increases are caused by increased material and distribution costs.

                                           2
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 3 of 59




      6.     The ready-mix cartel has sought to corner the market by either

convincing new business competitors to join the ready-mix cartel, or running them

out of business through predatory collusion and excluding them from obtaining

supplies.

      7.     Cement, which is the central ingredient of ready-mix concrete, is key

to the ready-mix cartel’s operation. Argos abuses its dominant position in the

cement market by providing information and rebates to certain companies that are

part of the ready-mix cartel for the purpose of pricing nonparticipating ready-mix

companies out of the market.

      8.     This above-described conduct assures that ready-mix cartel members

become loyal cement customers upstream, where Argos can maximize its profits.

      9.     After getting rid of nonparticipating competitors, the ready-mix cartel

raises and fixes prices above competitive rates.

      10.    The ready-mix industry requires substantial capital and cash flow, and

new businesses start out with an uphill battle simply in dealing with the cartel.

      11.    New entrants almost always go out of business because of the cartel’s

anticompetitive conduct, at which point the cartel resumes its price-fixing scheme.




                                          3
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 4 of 59




      12.     Both cement and ready-mix customers ultimately suffer damages

through overcharges, and competitors of the ready-mix cartel suffer exclusion from

the market.

      13.     The Plaintiffs have suffered lost profits and other damages resulting

from the cartel’s conduct. The cartel’s conduct also caused Plaintiffs’ business to

lose value. Because of this decrease in value, Plaintiffs were forced to sell their

business for less than they should have. This is further evidenced by Plaintiffs’

friends who sold concrete businesses similar to Premier Concrete for significantly

more money.

      14.     This complaint is an action for conspiracy to restrain trade in the ready-

mix concrete market by group boycott under section 1 of the Sherman Act,

conspiracy to fix prices in the cement market under section 1 of the Sherman Act,

and monopolization, joint monopolization, and conspiracy to monopolize both

markets under section 2 of the Sherman Act.

      15.     This complaint also puts forth state law claims for tortious interference

with business relations and restraint of trade.




                                           4
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 5 of 59




                   JURISDICTION, PARTIES, AND VENUE

      16.    This court has primary subject-matter jurisdiction over this action under

28 U.S.C. §§ 1331 and 1337(a), and sections 4 and 16 of the Clayton Act, 15 U.S.C.

§§ 15, 26, because this action arises under the antitrust laws of the United States.

      17.    This court has supplemental jurisdiction over the state law claims of the

complaint under 28 U.S.C. § 1367 because they are interrelated with the plaintiffs’

federal law claims and arise from the same nucleus of operative facts such that they

form part of the same case or controversy.

      18.    Plaintiff Premier Concrete LLC (“Premier Concrete” or “Premier”) is a

ready-mix concrete business that supplies concrete for residential and commercial

projects in the southeast Georgia and coastal South Carolina areas.           Premier

Concrete is a domestic limited liability company formed under the laws of Georgia

with its principal place of business located in Rincon, Georgia. Premier Concrete is

owned by plaintiffs Keith Woods and Joy Woods. In January 2019, Keith and Joy

Woods sold all Premier Concrete’s operational assets to Nashville-based Smyrna

Ready Mix.

      19.    Plaintiff Keith and Joy Woods (“the Woods”), a married couple, reside

in Guyton, Georgia. The Woods founded and operated Premier Concrete prior to

the sale of its operational assets in January 2019.

                                           5
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 6 of 59




      20.    Defendants Argos North America Corp. and Argos Ready Mix, LLC,

(collectively, "Argos"), together are a ready-mix concrete supplier doing business as

Argos in coastal Georgia and southeastern coastal South Carolina. The Argos

companies work together and participate in the market as a single independent center

of decision making.

             a.    Defendant Argos North America Corp. (“Argos North

      America”) is a Houston-based wholly owned subsidiary of Cementos Argos,

      S.A., with offices in Atlanta, Georgia. Argos North America supplies cement

      in the United States, particularly in the southeast region.      Argos North

      America is registered to do business in Georgia and may be served via its

      registered agent, Corporation Service Company in Norcross, Georgia. Argos

      North America is subject to personal jurisdiction in the State of Georgia under

      O.C.G.A. § 9-10-91(1) and (2) because it transacts business in this state and

      committed tortious acts within this state. Argos North America has minimum

      contacts with this district in that it monopolized a market in this state and

      conspired to engage in anticompetitive conduct in this state, and this lawsuit

      is related to those contacts.

             b.    Defendant Argos Ready Mix, LLC (“Argos Ready Mix”), is an

      Atlanta-based wholly owned subsidiary of Cementos Argos that supplies

                                         6
          Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 7 of 59




      ready mix concrete in the southeast United States. Argos Ready Mix is a mere

      alter ego of Argos North America, and it does not make independent

      decisions. Argos Ready Mix is organized in Georgia and may be served via

      its registered agent, Corporation Service Company, in Norcross, Georgia.

      Argos Ready Mix is subject to personal jurisdiction in the State of Georgia

      because it resides there.

              c.    Argos, its employees, and agents participated personally in the

      unlawful conduct described in this complaint. To the extent Argos did not

      personally participate, it authorized, set in motion, or otherwise failed to take

      necessary steps to prevent the acts complained of in this complaint.

      21.     Defendants Elite Concrete, LLC, Elite Concrete Holdings, LLC, and

Elite Concrete of SC, LLC (collectively, "Elite"), together are a ready-mix concrete

supplier in Walthourville, Georgia owned by SRM Concrete. Elite provides concrete

for residential and commercial projects in coastal Georgia and southeastern coastal

South Carolina. The Elite companies, doing business as Elite Concrete, work

together and participate in the market as a single independent center of decision

making.

              a.    Defendant Elite Concrete, LLC (“Elite Concrete”) is organized

      in Georgia and may be served via its registered agent, Troy Baird, in

                                          7
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 8 of 59




Savannah, Georgia. Elite Concrete is subject to personal jurisdiction because

it resides in Georgia.

      b.     Defendant Elite Concrete Holdings, LLC (“Elite Holdings”), is

organized in Georgia and may be served via its registered agent, Troy Baird,

in Savannah, Georgia. Elite Holdings is subject to personal jurisdiction in the

State of Georgia because it resides in Georgia.

      c.     Defendant Elite Concrete of SC, LLC (“Elite SC”), is registered

to do business in Georgia and may be served via its registered agent, Troy

Baird, in Savannah, Georgia. Elite SC is subject to personal jurisdiction in

the State of Georgia under O.C.G.A. § 9-10-91(1) and (2) because it transacts

business in this state and committed tortious acts within this state. Moreover,

Elite SC has minimum contacts with this state in that it conspired to engage

in anticompetitive conduct in this state, and this lawsuit is related to those

contacts.

      d.     Elite, its employees, and agents participated personally in the

unlawful conduct described in this complaint. To the extent Elite did not

personally participate, it authorized, set in motion, or otherwise failed to take

necessary steps to prevent the acts complained of in this complaint.




                                    8
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 9 of 59




      22.    Defendant Coastal Concrete Company, Inc. is a Pooler, Georgia based

ready mix concrete company doing business as Coastal Concrete that provides

concrete for residential and commercial projects in coastal Georgia and South

Carolina. On information and belief, Coastal Concrete Company, Inc., was acquired

by Thomas Concrete in 2015. Defendant Coastal Concrete Southeast II, LLC

(“Coastal Concrete”), is organized in Georgia and may be served via its registered

agent, Thomas Cullen, in Savannah, Georgia.          Coastal Concrete is subject to

personal jurisdiction in the State of Georgia because it resides in Georgia.

      23.    Defendants Evans Concrete Holdings, Inc., and Evans Concrete, LLC

(collectively, "Evans"), are a Claxton, Georgia, based ready-mix concrete supplier

doing business as Evans Concrete in coastal Georgia and southeastern coastal South

Carolina. The Evans companies work together and participate in the market as a

single independent center of decision making.

             a.    Defendant Evans Concrete, L.L.C. (“Evans Concrete”), is

      organized in Georgia and may be served via its registered agent, Timothy

      Strickland, in Claxton, Georgia.        Evans Concrete is subject to personal

      jurisdiction in the state of Georgia because it resides in Georgia.

             b.    Defendant Evans Concrete Holdings, Inc. (“Evans Holdings”), is

      incorporated in Georgia and may be served via its registered agent, Timothy

                                          9
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 10 of 59




      Strickland, in Claxton, Georgia.     Evans Holdings is subject to personal

      jurisdiction in the State of Georgia because it resides in Georgia.

            c.     Evans Holdings, its employees, and agents participated

      personally in the unlawful conduct described in this complaint. To the extent

      Evans Holdings did not personally participate, it authorized, set in motion, or

      otherwise failed to take necessary steps to prevent the acts complained of in

      this complaint.

      24.   Defendants Thomas Concrete, Inc., Thomas Concrete of Georgia, Inc.,

and Thomas Concrete of South Carolina, Inc. (collectively, “Thomas”), are an

Atlanta, Georgia, based ready mix concrete supplier doing business as Thomas

Concrete that provides concrete for residential and commercial projects in coastal

Georgia and South Carolina. The Thomas companies participate in the market as a

single independent center of decision making.

            a.     Thomas Concrete, Inc. (“Thomas Concrete”) is registered to do

      business in Georgia and may be served via its registered agent, Alan Wessei,

      in Atlanta, Georgia. Thomas Concrete is subject to personal jurisdiction in

      the State of Georgia under O.C.G.A. § 9-10-91(1) and (2) because it transacts

      business in this state and committed tortious acts within this state. Thomas

      Concrete has minimum contacts with this state in that it conspired to engage

                                         10
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 11 of 59




in anticompetitive conduct in this state, and this lawsuit is related to those

contacts.

      b.     Thomas Concrete of Georgia, Inc. (“Thomas Georgia”) is

incorporated in Georgia and may be served via its registered agent, Fredrik

Hoeglund, in Atlanta, Georgia.       Thomas Georgia is subject to personal

jurisdiction in the State of Georgia because it resides in Georgia.

      c.     Thomas Concrete of South Carolina, Inc. (“Thomas South

Carolina”) is registered to do business in Georgia and may be served via its

registered agent, Lawson William Porter, in Atlanta, Georgia. Thomas South

Carolina is subject to personal jurisdiction in the State of Georgia under

O.C.G.A. § 9-10-91(1) and (2) because it transacts business in this state and

committed tortious acts within this state.       Thomas South Carolina has

minimum contacts with this state in that it conspired to engage in

anticompetitive conduct in this state, and this lawsuit is related to those

contacts.

      d.     Thomas, its employees, and agents participated personally in the

unlawful conduct described in this complaint. To the extent Thomas did not

personally participate, it authorized, set in motion, or otherwise failed to take

necessary steps to prevent the acts complained of in this complaint.

                                   11
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 12 of 59




       25.    Defendant Holcim (US), Inc. (“Holcim US”) is the United States

subsidiary of an international cement supplier. In 2015, Holcim's parent company,

Holcim Ltd., and another international cement supplier, Lafarge, merged to become

LafargeHolcim which now claims to be the largest manufacturer of building

materials in the world. Holcim US is registered to do business in Georgia and may

be served via its registered agent, CT Corporation System, in Lawrenceville,

Georgia. Holcim US is subject to personal jurisdiction in the State of Georgia under

O.C.G.A. § 9-10-91(1) and (2) because it transacts business in this state and

committed tortious acts within this state. Holcim US has minimum contacts with

this state in that it conspired to fix prices in this state, and this lawsuit is related to

those contacts. Holcim US, its employees, and agents participated personally in the

unlawful conduct described in this complaint. To the extent Holcim US did not

personally participate, it authorized, set in motion, or otherwise failed to take

necessary steps to prevent the acts complained of in this complaint.

      26.    Defendants Cemex, Inc., Cemex Materials, LLC, and Cemex

Southeast, LLC (collectively, “Cemex”), are United States subsidiaries of

international cement supplier Cemex S.A.B. de C.V. doing business as Cemex

and/or Cemex USA. The Cemex companies work together and participate in the

market as a single independent center of decision making.

                                            12
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 13 of 59




       a.     Defendant Cemex, Inc. (“Cemex, Inc.”), is registered to do

business in Georgia and may be served via its registered agent, Corporate

Creations Network, Inc., in Marietta, Georgia. Cemex, Inc., is subject to

personal jurisdiction in the State of Georgia under O.C.G.A. § 9-10-91(1) and

(2) because it transacts business in this state and committed tortious acts

within this state. Cemex, Inc., has minimum contacts with this state in that it

conspired to fix prices in this state, and this lawsuit is related to those contacts.

       b.     Defendant Cemex Materials, LLC (“Cemex Materials”), is

registered to do business in Georgia and may be served via its registered agent,

Corporate Creations Network, Inc., in Marietta, Georgia. Cemex Materials is

subject to personal jurisdiction in the State of Georgia under O.C.G.A. § 9-

10-91(1) and (2) because it transacts business in this state and committed

tortious acts within this state. Cemex Materials has minimum contacts with

this state in that it conspired to fix prices in this state, and this lawsuit is related

to those contacts.

       c.     Defendant Cemex Southeast, LLC (“Cemex Southeast”), is

registered to do business in Georgia and may be served via its registered agent,

Corporate Creations Network, Inc., in Marietta, Georgia. Cemex Southeast is

subject to personal jurisdiction in the State of Georgia under O.C.G.A. § 9-

                                       13
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 14 of 59




      10-91(1) and (2) because it transacts business in this state and committed

      tortious acts within this state. Cemex Southeast has minimum contacts with

      this state in that it conspired to fix prices in this state, and this lawsuit is related

      to those contacts.

             d.     Cemex, its employees, and agents participated personally in the

      unlawful conduct described in this complaint. To the extent Cemex did not

      personally participate, it authorized, set in motion, or otherwise failed to take

      necessary steps to prevent the acts complained of in this complaint.

      27.    Defendant Giant Cement Company (“Giant”) is a subsidiary of Giant

Cement Holding, Inc., which is majority owned by Elementia, S.A.B. de C.V.

             a.     Defendant Giant is incorporated in Delaware with its principal

      place of business in Harleyville, South Carolina. It is registered to business in

      Georgia, and may be served via its registered agent Corporate Creations

      Network Inc., in Marietta, Georgia.

             b.     Giant is subject to personal jurisdiction in the State of Georgia

      under O.C.G.A. § 9-10-91(1) and (2) because it transacts business in this state

      and committed tortious acts within this state. Giant has minimum contacts

      with this state in that it conspired to engage in anticompetitive conduct in this

      state, and this lawsuit is related to those contacts.

                                             14
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 15 of 59




                 c.    Giant, its employees, and agents participated personally in the

       unlawful conduct described in this complaint. To the extent Giant did not

       personally participate, it authorized, set in motion, or otherwise failed to take

       necessary steps to prevent the acts complained of in this complaint.

       28.       Venue is proper in the Northern District of Georgia under 28 U.S.C. §

139l(b)(1) and 15 U.S.C. §§ 15, 22 because defendant Argos Ready Mix resides in

this district.

                               FACTUAL ALLEGATIONS

       29.       Starting in approximately 2009, Argos, Evans, Elite, and Coastal (later

Thomas) combined and conspired to jointly monopolize and ultimately fix prices in

the market for ready-mix concrete in coastal Georgia and coastal South Carolina.

Their combined market share exceeded 80 percent at all times. These companies

formed a cartel to dominate the market and conspired to protect that domination from

competitive threats. Argos' ability to price supracompetitively in the cement market

facilitated the success of the ready-mix cartel.

       30.       When a ready-mix concrete company (that was sufficiently large to

handle substantial projects and compete with the ready-mix cartel) entered the

market, the ready-mix cartel attempted to recruit the competitor to avoid price

competition.

                                            15
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 16 of 59




      31.   If the competing ready-mix business, like plaintiff Premier Concrete,

was unwilling to cooperate in the price-fixing and market-allocation scheme, then

the ready-mix cartel employed effective punishment tactics designed to assure

compliance or to drive the new entrant out of the market. These tactics included:

            a.     Trusted employees of the conspiring firms took turns following

      the competitor's trucks to job sites and reporting back to the cartel members

      with information regarding the competitor’s customers and job locations;

            b.     Argos manager Jim Pedrick determined the amount of cement

      that the rogue ready-mix price competitor was purchasing. If the competitor

      was purchasing from Argos' cement competitors, Pedrick was also able to

      obtain information on the ready-mix competitor’s purchase volume. This is

      because Argos and its cement competitors separately agreed to an

      anticompetitive course of conduct in the cement market and to trade

      competitively sensitive information.       The cartel determined how much

      concrete the competitor was selling based on its cement purchases, which

      allowed the cartel to assess the degree of competitive threat and the

      competitor's ability to withstand the cartel's collusive efforts;

            c.     Cartel members would then use this information to offer

      significant price cuts to the hard-earned customers of the rogue ready-mix

                                          16
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 17 of 59




competitor. By engaging in this type of bid rigging, the cartel members could

collectively withstand significantly more losses in order to take the

competitor's customers. When the rogue competitors inevitably left the

market, the cartel members, individually and collectively, then raised prices

again to supra-competitive levels and recouped any losses from the price cuts;

      d.     Additionally, Argos provided rebates of up to 50 percent on

cement purchases when certain cartel members engaged in the above-

described predatory pricing, which significantly (and artificially) decreased

the costs of materials to allow the members even more room to engage in

predatory pricing. This practice allowed the cartel to put the target competitor

out of business quicker. Argos could afford such steep rebates because it was

already pricing supra-competitively as a monopolist and/or because it had

agreed to fix prices and allocate customers and markets with its cement

competitors. Argos also maintained its monopoly power in the cement market

by ensuring its concrete customers (also cartel members) became loyal cement

customers in return for sharing its monopoly rents when engaging in predatory

conduct;

      e.     Argos worked with its conspirators in both markets to make it

more difficult or impossible for low-price competitors to obtain essential

                                   17
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 18 of 59




      materials for concrete, such as rock and cement. For example, Argos and

      Holcim both agreed not to supply cement to plaintiff Premier Concrete, as

      well as Baca Concrete and Bulloch Concrete, because they competed on price

      with the concrete cartel;

            f.      Argos supplied the cartel members with information derived

      from its illegal price-fixing conspiracy with Holcim, Giant, and Cemex to set

      cement prices by disclosing the future price of cement before it became public.

      This gave the cartel members an advantage in outbidding a competitor in the

      market; and

            g.      In some cases, Argos or other members of the cartel purchased

      the competitor after it has been substantially weakened as a business.

      32.   Once a competitor was no longer a threat, the ready-mix cartel

reengaged in its ready-mix price-fixing scheme through which its members

overcharged their customers as much as $15 per yard (more than a 20 percent

overcharge). The members each took turns winning or sharing jobs in certain market

areas to ensure that premium prices were charged to customers, thereby avoiding

competition with each other. Premier Concrete was a target of the ready-mix cartel.

Southeast Ready Mix, LLC (“Southeast Ready Mix”), and Mayson Concrete, LLC




                                         18
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 19 of 59




(“Mayson Concrete”), are concrete businesses that were also targeted by the ready-

mix cartel.

  Targeting Southeast Ready Mix, Mayson Concrete, and Premier Concrete

      33.     Beginning in 2007, Jason Wells opened a ready-mix plant and began

operating as Mayson Concrete in the Savannah and Statesboro markets. Mayson

Concrete immediately gained market share by pricing competitively.

      34.     In 2010 Argos, which had a close relationship with Elite Concrete due

to two brothers (Greg Melton, of Argos, arid David Melton, who went directly from

managing Lafarge Concrete ready mix operations to managing Elite) working for

each of the respective companies, began meeting with representatives of Evans and

Coastal to discuss strategies to undercut Mayson Concrete in pricing. Mayson

Concrete was a small, relatively new company still developing its footing in the

market, and Argos knew that Mayson Concrete was vulnerable in a business that

depends heavily upon capital and cash flow.

      35.     The ready-mix cartel made great efforts to put Premier Concrete and

the other ready-mix competitors out of business. They followed Premier’s and the

other competitors’ trucks around to job sites and took turns predatorily undercutting

it on price to those same customers, gradually eroding their customer base. The

members also agreed amongst themselves not to do business with Premier and the

                                         19
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 20 of 59




other competitors and attempted to raise the ready-mix competitors’ cement prices

higher than for members of the cartel. For example:

            a.     2009. Elite Concrete’s Troy Baird came to Premier Concrete’s

      office to “meet and greet” Keith and Joy Woods; before Baird left he asked

      Keith Woods if Premier would stay in Effingham County and not compete in

      the Savannah area. Keith Woods told Baird that Premier would not do that

      due to Premier’s many customers throughout the greater Savannah area.

            b.     June 2009.     Argos stopped supplying cement to Premier

      Concrete.

            c.     September 2010. Jason Townsend, a Premier salesman at the

      time, informed Plaintiffs that an Argos concrete salesman, and Argos concrete

      manager Greg Melton, dropped the price to Premier Concrete’s customer, J.N.

      Thompson Construction, to $10 per yard on a 6,000 yard job (a large job for

      Premier). This forced Premier to supply its customer below Premier’s profit

      margin, as Premier had already committed to the job and purchased the

      materials.

            d.     October 2010.       Argos hired Premier’s salesman Jason

      Townsend, thereby gaining Premier Concrete’s customer and price list. By

      the end of 2010, Argos’ salesmen targeted Premier’s customers. Argos’

                                        20
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 21 of 59




activities included, but were not limited to, following Premier’s trucks to job

sites and price cutting.

      e.     February 2011. Argos’ Jim Pedrick, Giant’s Dan Clary, and a

Holcim sales representative Jimmy Carson, each stopped by Premier

Concrete’s office the same day, one to two hours apart. They each let Premier

know of an upcoming price increase. The Woods were present during these

visits, as well as Premier’s Bruce Jones and Sheila Saxon. Argos and Holcim

did not even sell cement to Premier at the time of this meeting.

      f.     2012. Argos and Elite worked together throughout 2012 to gain

Premier Concrete’s largest customers by following Premier’s trucks to job

sites and price cutting Premier’s customers such as First Choice, Fred

Williams, Ernest Homes and Roulliard Concrete Construction.

      g.     February 28, 2012. Jim Pedrick, a former cement salesman for

Argos, served as the middle-man between Tim Coughlin, president of Coastal,

and Argos concrete managers including Greg Melton, and Troy Baird, co-

owner of Elite. They exchanged price-increase letters through Pedrick to

confirm their compliance with the agreement to increase prices.

      h.     March 12, 2012. Greg Melton of Argos told his sales team they

could match any prices of Elite and Coastal, but they were not allowed to

                                   21
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 22 of 59




undercut Elite or Coastal in price. Melton also instructed sales representatives

to aggressively target Premier Concrete and Mayson Concrete because they

refused to participate in the conspiracy.

      i.     2013. Coastal Concrete’s Tim Coughlin took Keith Woods to a

lunch meeting with one of Coastal Concrete’s investors. The meeting was at

Sam Snead’s restaurant near the airport, as the investor had just flown in for

the meeting. They asked Keith if he would be willing to “give up” and become

a small shareholder of Coastal Concrete or, alternatively, sell Premier

Concrete to Coastal Concrete for $600,000.

      j.     2013. Also in 2013, Jim Pedrick from Argos, Dan Clary from

Giant, and Jimmy Carson from Holcim Cement each made separate visits on

the same day to Premier Concrete’s office. The visits occurred within two

hours of each other. Again, these representatives stated the purpose of their

visit was to alert Premier of upcoming price increases. These representatives

also visited Alan Zipperer at nearby Diamond Concrete.

      k.     2013-2014. Argos’ Jim Pedrick stopped by Premier Concrete in

2013 and 2014, stating that he was “in the area.” On both occasions, Premier

asked Pedrick for an account with Argos. Pedrick rebuffed Premier both

times, replying that Argos was not taking new customers.

                                   22
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 23 of 59




      l.      2014-2015. Dan Clary with Giant informed Plaintiffs that Giant

could no longer supply them with cement, and that it was not taking any more

business at that time due to a large Department of Transportation project in

Augusta, Georgia that Giant was supplying cement to. Premier received no

notice, and Dan Clary said it would be effective immediately. This put Premier

at a huge disadvantage, and Clary knew Premier could not get cement from

Argos or Holcim. Premier was forced to go to Florida to get cement from

Suwannee Cement in Branford, Florida, which was a long drive from

Savannah, Georgia. Dan Clary also told Alan Zipper with Diamond Concrete

that Giant was not taking on anymore business.

      m.      2016. David Melton asked to meet Keith Woods for lunch.

Melton shared that he was no longer with Elite Concrete, and had interest in

working for Premier Concrete. David stated that good things would happen

and that there would be plenty of work because of his brother, Greg Melton,

with Argos.

      n.      2016. Also in 2016, Premier opened a third plant in Hardeeville,

South Carolina (approximately 20 miles from the Georgia plant). When the

plant opened, Dan Clary from Giant informed Premier that Giant was

implementing a $10 per ton price increase for Premier’s Hardeeville plant to

                                   23
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 24 of 59




     avoid disruption to Giant’s existing Hardeeville customers (Palmetto Ready

     Mix and Low Country Concrete).

               o.   March 23, 2016: Mike Taylor of Argos told salesmen not to

     compete with Evans or Thomas for jobs. In contrast, Taylor directed salesmen

     to undercut Southeast Ready Mix, emphasizing that control of the Savannah

     market by the cartel was crucial because Argos sells cement to itself and cartel

     members from the Savannah port.

               p.   April 27, 2016: Mike Taylor instructed his sales team to target

     Elite and Southeast Ready Mix but not to compete with Thomas because they

     would continue with the agreement. Argos sought to punish Elite because

     David Melton left as Elite’s manger, and Elite no longer participated in the

     cartel.

               q.   June 2, 2016: Greg Melton of Argos bid on a job for Joe n' Guy

     next to the Southeast Ready Mix plant that both companies were bidding on.

     He stressed that the bid was below cost and stated that, even if unsuccessful,

     it would cause Southeast Ready Mix to adjust its price and take a loss for the

     job.

     36.       By 2012, Mayson Concrete was going out of business because of the

cartel's anticompetitive conduct. Andy Stankwych, Argos’ regional manager told

                                        24
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 25 of 59




his team on March 6, 2012, to coordinate with competitors to come up with a plan

for a price increase due to the less competitive environment.

      37.    However, Southeast Ready Mix owner Jason Wells partnered with

Mark Turner in a new firm, which purchased Mayson Concrete's plants and other

assets. This hindered the cartel’s coordinated price increase.

      38.    Around mid-April 2012, the cartel first attempted to convince Mark

Turner to put out a price increase letter as the members of the cartel had planned.

Trey Cook of Elite met Turner at Savannah Bank, where he told Turner that Coastal,

Argos, and Elite all had agreed on new environmental fees and surcharges and that

Southeast Ready Mix should too. Turner refused to join in the coordinated price

increases.

      39.    The cartel members then decided to follow the Southeast Ready Mix

trucks to job sites. In the process, the members obtained Southeast Ready Mix’s

pricing and cement order information from Argos and Holcim, allocated customers

and markets, and used cement rebates and credits to predatorily undercut Southeast

Ready Mix by pricing below cost:

             a.    April 3, 2012: Greg Melton (Argos) and David Melton (Elite)

      discussed details of price stabilization efforts by phone and decide that the




                                         25
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 26 of 59




cartel participants would add a fuel surcharge to all ready-mix concrete

deliveries.

      b.      May 15, 2012: Pedrick relayed to Argos concrete management

that cartel members would boycott buying sand from Clark Block because of

his business and familial relationships with Mark Turner and Jason Wells at

Southeast Ready Mix.

      c.      May 23, 2012: An Argos employee followed a Southeast Ready

Mix truck to job sites in order to gain intelligence on its customers and pricing

to share with cartel members.

      d.      May 30, 2012: Greg Melton (Argos), Andy Stankwych (Argos),

and Trey Cook (Elite) met for breakfast at Cracker Barrel, at which time

Melton informed the group that Elite had to drop its price below $86 per yard

for specific jobs due to competition from Southeast Ready Mix.

      e.      June 19, 2012: Greg Melton informed the Argos management

team that it will use Premier’s and Southeast Ready Mix’s customer lists it

obtained from following their trucks to allocate certain customers to Evans.

He also stated his plan of undercutting Premier and Southeast Ready Mix on

price with their largest customers.




                                      26
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 27 of 59




            f.     October 25, 2012: Argos and Coastal Concrete discussed a

      coordinated price increase of $7 per yard to occur January 1.

            g.     October 31, 2012: Greg Melton and Bo Strickland of Evans used

      the "Statesboro scorecard" to coordinate bids for certain jobs. The scorecard

      allowed members of the cartel to alternate winning or sharing jobs in the

      Statesboro area. This ensured that premium prices were charged to customers,

      or that losses are shared in undercutting competitors such as Premier.

            h.     May 14, 2013: Argos internally discussed undercutting

      Southeast Ready Mix using pricing intelligence gathered on them. This would

      be done by pricing below cost, and then recouping the losses later.

            i.     October 11, 2013: After talking to the other cartel members,

      Pedrick told Argos ready mix leadership that Evans and Elite will agree to the

      price increase.

            j.     October 17, 2013: Pedrick confirmed that Bo Strickland (Evans)

      agreed to an $8 per yard ready mix price increase.

            k.     October 18, 2013: Pedrick confirmed that Argos’ and Coastal

      Concrete’s price increase letters for $8 per yard have gone out.

      40.   Greg Melton (Argos) and David Melton (Elite) regularly met at Sunrise

Restaurant to discuss cartel strategy from the beginning of the cartel’s formation

                                        27
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 28 of 59




until David Melton left Elite in late 2015. During these meetings, they would

exchange sensitive price, output, and competitor information. They used Pedrick to

implement the plan with other cartel members in an attempt to make their activities

appear legitimate, as Pedrick supplied them with cement.

                                    Green Zones

      41.    In 2016, the cartel members decided to carve out geographic areas of

the market in which all jobs were to be allocated to a particular cartel member.

      42.    To implement this plan, Argos cement established "green zones," the

area around its ready-mix plants and those of each cartel member, with a radius of

about five miles or 15 minutes' drive from the plant. At least for Argos and Evans,

any concrete job within a "green zone" would receive an automatic cement

credit/rebate, typically of $15 dollars. On information and belief, Argos may have

also extended the rebates to other cartel members. These rebates and credits ensured

that a cartel member bidding in its zone would be successful against non-cartel

members such as Premier.

      43.    Any ready-mix cartel member that bid on jobs within the green zone

would be subjected to numerous consequences to ensure compliance. Jim Pedrick

warned the other ready-mix companies not to build a concrete plant within a green

zone or else it would lose of all its cement advantages or price cutting near the

                                         28
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 29 of 59




cheating cartel member's plants. Additionally, Argos often instructed its sales teams

to bid high on jobs near ready mix cartel members' plants to avoid competition in

green zones.

      44.      The cartel regularly discussed the green zones as part of its strategy to

exclude Premier and other nonparticipating competitors:

               a.    March 3, 2016: Greg Melton told the Argos sales team that

      Argos USA will provide cement credits on certain jobs so that Argos could

      undercut Premier and other competitors on bids.

               b.    March 7, 2016: The cartel members discussed the green zone

      policy and selective predatory price-cutting strategy to eliminate Premier and

      other competitors.

               c.    April 1, 2016: Jim Pedrick gave Greg Melton a $15 per ton

      rebate on cement so that Argos could undercut Southeast Ready Mix and steal

      Jett Concrete, one of Southeast Ready Mix’s loyal customers.

               d.    April 8, 2016. Greg Melton and Jim Pedrick agreed to cement

      credits/rebates in an unsuccessful attempt to undercut Southeast Ready Mix

      for a Circle K job.

               e.    May 12, 2016. Greg Melton discussed with the cartel members

      how the green zone strategy had successfully won them jobs, and further

                                           29
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 30 of 59




      discussed additional ways in which the selective rebate/predatory price-

      cutting strategy could provide competitive advantages.

                    Cement Market Anticompetitive Behavior

      45.    Argos' dominant position in the cement market for coastal Georgia and

South Carolina played an essential role in the ready-mix cartel's ability to punish and

exclude nonparticipating competitors. Argos participated in the ready-mix cartel

downstream, which is structured to cause its members to become loyal cement

customers upstream, where Argos maintained monopoly power and maximized its

profits. Argos shared these profits with the downstream cartel to engage in predatory

conduct. In turn, the ready-mix cartel was able to raise and fix prices above

competitive levels once it got rid of nonparticipating competitors.

      46.    Argos maintains its dominant position in the coastal Georgia and South

Carolina cement market. In the Savannah area, Argos has approximately 70%

market share among cement suppliers, with Giant holding about 20% and Holcim

holding about 10%. After purchasing LaFarge in 2011, Argos has held a complete

100% market share in Statesboro. Additionally, Cemex has a significant market

share in Atlanta, and its participation makes price-fixing among cement suppliers

more effective.




                                          30
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 31 of 59




      47.   There are two main ways Argos used its monopoly power in the cement

market. First, Argos participated in the ready-mix concrete cartel downstream,

which ensures its members become loyal cement customers upstream. This allowed

Argos to maintain and reinforce its existing dominant position in the cement market.

Second, by leveraging its monopoly power in the cement market, Argos and the

other members created anticompetitive conditions in the downstream market for

ready-mix concrete to jointly monopolize and ultimately fix prices in the coastal

Georgia and South Carolina market. This scheme allowed Argos to keep tabs on

concrete suppliers, such as Premier Concrete, to further the downstream concrete

cartel's goals. Premier was harmed both as an end-purchaser of cement and as a

targeted competitor in the downstream ready-mix concrete market.

      48.   Since at least 2009, Argos, Cemex, Giant and Holcim conspired to fix

prices in the cement market and to exchange competitively sensitive information

about pricing and customers. For example:

            a.     On or around October 25, 2012, Jim Pedrick of Argos and Dan

      Clary of Giant Cement discussed a coordinated price increase in the Savannah

      market that would start at the beginning of 2013.

            b.     On or around August 27, 2013, Jim Pedrick and representatives

      from Holcim, Giant, and Cemex agreed to a $8 per ton price increase starting

                                        31
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 32 of 59




      on January 1, 2014. Pedrick stated on or around August 30, 2013 that Argos'

      attorneys instructed him to delay the price increase until January 15 to reduce

      the chance of detection.

            c.     In 2016, Bill Wagner, president of Argos North America,

      negotiated a coordinated $14 per ton cement price increase with Cemex and

      Holcim.

            d.     On March 26, 2016, Mike Taylor and Argos’ ready-mix

      management team received confirmation from Argos North America's

      accountant that the cement suppliers agreed to an April 1 price increase.

            e.     Holcim and Argos (and earlier, Lafarge) consistently exchanged

      "market reports” containing sensitive pricing and output information.

                             Suppliers and Markets

      49.   The main product markets at play in this case are the markets for

portland cement and ready-mix concrete.

      50.   Portland cement is a binding agent essential to any ready-mix concrete

mixture. It holds components of concrete together. Portland cement is subject to

established industry and governmental standards that ensure its consistency and

uniformity. As a result, portland cement is a commodity that is interchangeable and

homogeneous across manufacturers. There are only six major suppliers of portland

                                         32
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 33 of 59




cement, however, and these suppliers control substantially all of the supply of

portland cement in the Western Hemisphere. Because industry standards require its

use, there are no real substitutes for portland cement.

      51.    Ready-mix concrete suppliers are the primary purchasers of portland

cement. Ready-mix suppliers typically pick up portland cement from a cement

company's plant or terminal in trucks.         A price increase is unlikely to cause

customers to change to other products because there are no close substitutes for

portland cement, and its price represents a relatively small percentage of a project's

overall construction costs.

      52.    Barriers to entry are high in the cement market. To be competitive, it

would likely cost over $300 million and take more than five years to permit, design,

and build a new portland cement plant. To expand an existing facility would likely

even cost hundreds of millions of dollars and take four or more years to complete.

      53.    It is also difficult to build competitive cement distribution terminals. It

can take more than two years to acquiring a suitable location, obtaining the necessary

permits, and completing construction of a competitive terminal in the relevant

markets.

      54.    Ready-mix concrete is manufactured in a batching plant according to a

set mix design (i.e., recipe) that is then delivered to a work site by a mixer truck in

                                          33
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 34 of 59




a freshly mixed, unhardened state. Portland cement, water, sand, gravel, crushed

stone, and sometimes additives such as fibers, mesh, and chemical admixtures are in

the mixture. Ready-mix concrete is designed to be a precise mixture that is ready to

be placed, molded, and formed upon arrival to the site.

      55.    The ready-mix concrete production, delivery, and use process is subject

to well-established industry and governmental standards. This includes those

published by ASTM International, American Concrete Institute, and a variety of

state and federal transportation agencies that ensure the consistency and uniformity

of ready-mix.

      56.    Ready-mix concrete is an interchangeable and homogeneous

commodity across manufacturers. Because of its exceptional characteristics as a

building material, a price increase would not cause ready-mix concrete customers to

switch to other materials.

      57.    Portland cement and ready-mix concrete’s interchangeability make

their markets more conducive to cartel activity. The FTC has analyzed the cartelized

nature of both markets in two recent merger decisions, stating:

      The relevant markets are vulnerable because they are highly
      concentrated; cement is a homogenous product; and· sales are small,
      frequent, and usually not made pursuant to long-term contracts. The
      markets also exhibit a high degree of transparency: competitors are
      commonly aware of each other's production capacities, costs, sales
      volumes, prices, and customers. The evidence indicates that the
                                         34
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 35 of 59




      merging firms already closely monitor competitors' cement pricing and
      sales, which facilitates coordination.

       In the Matter of Holcim Ltd. and Lafarge S.A., FTC File No. 141-0129.
In a separate case, the FTC stated that when dealing with a homogenous product like

ready-mix concrete, coordination is particularly likely. See In the Matter of Cemex,

S.A. de C.V., File No. 0510007, Docket No. C-4131.

      58.    Both the cement and ready-mix concrete markets are homogenous, and

the high degree of transparency makes collusion more likely in these markets

because competitors are commonly aware of each other's production capacities,

costs, sales volumes, prices, and customers. This makes it easier to monitor the

scheme and punish those who deviate from it.

      59.    The relevant geographic market for portland cement spans across

coastal Georgia and coastal South Carolina. The density of a specific region, as well

as local transportation costs, are just some of the factors that determine how large an

area a particular plant or terminal can service. High transportation costs render

cement markets local or regional in nature. The raw materials are mined, processed,

and milled into cement at these mills.

      60.    Cement suppliers are unlikely to supply customers further than 200

miles because the cost of transport rises. Moreover, customers more than 200 miles

away are likely to be closer to another cement mill. For example, cement terminals

                                          35
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 36 of 59




for Argos are located in Savannah, Georgia, and Holcim’s and Giant’s plants are

located in or near Harleyville, South Carolina. Cemex in Clinchfield, Georgia is

twice as far from cities such as Statesboro, Savannah, and Hilton Head/Bluffton as

the mills in Harleyville, South Carolina, where Premier’s plants are, and thus is less

competitive in those areas.

      61.    The relevant geographic markets for ready-mix concrete are mainly

comprised of Statesboro, Georgia; Savannah, Georgia; and Hilton Head/Bluffton,

South Carolina. Ready mix concrete markets are highly localized in nature. High

transportation costs and a limited time from batching to curing limit the geographic

scope of ready-mix concrete markets:

             a.    Logistically, being close in distance between the site and the

      plant is critical. For one, transportation costs comprise a significant proportion

      of the cost of the final delivered product. A low value-to-weight ratio

      effectively limits the distance that ready mix concrete can be shipped. Second,

      ready mix concrete is perishable. Once it is blended at a plant and loaded into

      a truck, it will solidify after about an hour if it is not poured. Accounting for

      time between batching and transport and pouring, setup at the job site, and the

      time it takes to actually pour and place the concrete, ready mix suppliers




                                          36
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 37 of 59




      typically limit their mixer drive time to a radius of about 20- 30 minutes from

      the plant.

            b.     Statesboro, Savannah, and Hilton Head/Bluffton are thus too far

      away from one another for a plant in one of these locations to profitably

      service another.

      62.   The ready-mix concrete defendants have market power:

            a.     Statesboro. Argos has approximately 49% market share and

      Evans has approximately 49% market share.

            b.     Savannah. Argos has approximately 30% market share,

      Coastal/Thomas: 30% market share; Elite: 15%; Premier: 12%; Southeast

      Ready Mix: 12%; and other: 1%.

            c.     Hilton Head/Bluffton. Argos has approximately 15% market

      share; Coastal/Thomas: 15%; Elite: 25%; Palmetto: 10%; Premier: 15%; and

      Southeast Ready Mix: 20%.

      63.   Ready-mix concrete competitors must overcome barriers to entry such

as investment into ready-mix concrete manufacturing facilities, mixer trucks,

material costs, and substantial cash-on-hand.

      64.   The cement cartel has market power in the market for portland cement.

Argos' market share in the coastal Georgia and southeastern coastal South Carolina

                                         37
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 38 of 59




market is approximately 70%. The cement cartel has more than 90% market share

when you add Holcim, Giant, and Cemex, and it has the ability to raise prices and

exclude competition.

                    Damage to Premier and the Competitors

      65.    Premier Concrete and other competitors that did not participate in the

ready-mix cartel paid supra-competitive prices for cement and were competitively

disadvantaged by Argos' rebate and credit scheme and the cement cartel's supra-

competitive price-fixing scheme. Premier was also harmed through lost business

and other injury by the Defendants’ exclusionary conduct. This injury includes,

among others, the reduction in Premier's sales volume resulting directly from the

defendants' anticompetitive conduct. This hindered Premier’s ability to achieve

necessary economies of scale and eliminated its profits and expansion opportunities

in the defined relevant markets.

      66.    Another ready-mix competitor, Mayson Concrete, was completely

pushed out of the market and became insolvent in late 2011. Because of the

defendants' conduct, Mayson Concrete was unable to make a profit and had to

purchase cement, aggregates, and other materials on credit. By early 2012, Mayson

Concrete fell $1.5 million in debt, and lacked the income to pay it off.




                                         38
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 39 of 59




      67.    The cement cartel's separate anticompetitive conduct in the market for

portland cement downstream harmed ready-mix concrete consumers through

reduced competition and increased prices.

      68.    Beginning in 2009, Premier Concrete began losing money in its

business. Premier continued to lose money through 2013. The Woods were not

aware of, and did not understand, the defendants’ anticompetitive behavior during

this time.

      69.    In the several years before 2009, Premier Concrete was able to sell its

concrete for an average of about $95 per square yard. From 2009-2013, however,

Premier was not able to sell at those prices. Instead, they were only able to sell

concrete for $91 per yard in 2009, and anywhere from $66-$78 from 2010-2013.

Premier lost almost $6 million over those 5 years from the reduced prices.

      70.    Premier Concrete also lost jobs because of the downward market

pressure on concrete prices and being undercut on bidding by the ready-mix cartel.

Keith Woods also had a contracting business that he had to ramp up during this time

just to keep Premier from going out of business. One particular market where

Premier suffered was Pooler, Georgia. During the time period that the material

events giving rise to this complaint occurred, Pooler was one of the fastest growing

areas in Georgia. Despite the high demand for concrete in Pooler, however, Plaintiffs

                                         39
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 40 of 59




could not obtain a job to supply concrete in the city as a result of the Defendants’

anticompetitive behavior.

      71.    Premier Concrete’s salesmen and customers observed that Argos’

salesman, Jim Pedrick, would follow the Premier trucks to job sites and then try to

undercut Premier on price. On information and belief, Pedrick has since left Argos

to work at Cemex.

      72.    On multiple occasions, some of which involved jobs where Premier

already had a purchaser order for a job to supply concrete, Argos would cut their

prices shortly before the job was to be poured. For example, Premier had a purchase

order to provide concrete to Ebenezer Road in Effingham County. On the day before

the start date, Premier salesman Jamie Deloach stopped by the job site to coori-date

trucks, but the general contractor on the job told him they were going to use Argos

instead because Argos had cut their prices significantly. During this same time

period, Argos significantly cut their prices for a job at the Lexus car dealership in

Hardeeville, South Carolina one day before Premier was to start providing the

concrete.

      73.    During this time, Argos suddenly stopped selling portland cement to

Premier Concrete, denied Premier’s credit application multiple times, and claimed




                                         40
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 41 of 59




that it could not take on any more customers. Argos continued to take on many other

customers, however, while continuing to refuse to do business with Premier.

      74.   The plaintiffs were not aware of the defendants’ anticompetitive

conduct until August 2017, when one of Premier Concrete’s business neighbors who

is in the concrete pipe industry showed Keith and Joy Woods a separate antitrust

complaint against the defendants. 1
                                  0F   The complaint was filed by Southeast Ready

Mix and Mayson Concrete, and it alleged much of the same conduct that was

inflicted upon Premier.

      75.   Through the exclusion and systematic efforts to competitively

disadvantage Premier Concrete and other nonparticipating competitors, ready-mix

concrete consumers suffered supracompetitive prices, reduced quality products, and

reduced choice among suppliers in the market:

            a.     Ready mix consumers were overcharged as much as 20% during

      the relevant period.

            b.     While competition was adequately suppressed, ready-mix

      consumers in the relevant markets, including nonparticipating competitors’

      customers such as Horizon Homes, Beacon Homes, V.B. Construction, and



1
 Southeast Ready Mix, LLC v. Argos North America Corp., No.: 1:17-cv-02792
(N.D. Georgia).
                                         41
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 42 of 59




      Baca, purchased bad concrete ("G-crete") from Argos. Argos knew this

      concrete was inferior and inappropriate for use in construction. Customers,

      including residential homeowners, suffered construction defects and other

      consequences as a result.

THE CLAIMS ARE NOT BARRED BY THE STATUTE OF LIMITATIONS

      76.    Premier Concrete had no knowledge of the acts or conspiracies alleged

in this complaint or of facts sufficient to place it on inquiry notice of the claims set

forth in this complaint until, at the earliest, August 2017, when it learned of the

conduct described in this complaint.

      77.    Premier Concrete could not have discovered the acts and conspiracies

in either product market by any reasonable means prior to 2018. There was no

information available to Premier in the public domain or otherwise prior to 2018.

      78.    For example, Argos has stated publicly and repeatedly that it has an

antitrust compliance policy, including as part of its "Path of Sustainability" public

report available on its website. It is reasonable to believe that Argos was enforcing

this antitrust compliance policy. Similarly, Holcim's "Code of Business Conduct,"

also publicly available, states that "Holcim believes in free markets and fair

competition'' and that it does not violate antitrust laws because it is "never in

Holcim's interest."

                                          42
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 43 of 59




      79.    Therefore, the statute of limitations for conduct occurring at least as

early as 2009 did not begin to run until September 2018.

      80.    Moreover, the statute of limitations is tolled by the doctrine of

fraudulent concealment because all defendants concealed their illegal and

anticompetitive conduct from its victims and the public. Premier Concrete, other

ready-mix suppliers, and the public had no knowledge of the acts and conspiracies

alleged in this complaint, or of facts sufficient to place them on inquiry notice of

their claims because the cartel fraudulently concealed its conduct.

      81.    In an effort to further conceal their actions, the defendants

misrepresented market conditions to explain price changes and other anticompetitive

conditions. For example, Argos falsely blamed changes in input costs for the price

hikes and fuel surcharges in its price increase letters to cement and ready-mix

concrete customers.

      82.    The ready-mix cartel used Argos' Jim Pedrick as a conduit to pass

information back and forth amongst one another and conceal the illegal competitor

discussions. As a cement salesman, Pedrick's discussions with Argos' ready-mix

competitors would not raise red flags. Pedrick told the others that, because it was

not suspicious for a supplier to meet with customers, passing information through




                                         43
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 44 of 59




him would protect them.       Specifically, Pedrick and other Argos' management

rejected concerns raised by employees Tommy Waters and Hugh Papy.

      83.    By their nature, the conspiracies were also inherently self-concealing.

The antitrust laws apply in the cement and ready-mix industries, and thus Premier

Concrete reasonably believed that these were competitive industries.         Premier

Concrete could not have discovered the alleged conduct prior to September 2018 by

reasonable diligence because of the deceptive practices employed by Argos and its

co-conspirators to avoid detection and fraudulently conceal their conduct.

      84.    Therefore, the statute of limitations applicable to Premier Concrete's

claims was tolled until at least September 2018.

                    COUNT I - READY MIX DEFENDANTS

    Joint Monopolization of the Ready Mix Concrete Market 15 U.S.C. § 2

      85.    Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though fully set forth at length herein.

      86.    Section 2 of the Sherman Act, 15 U.S.C. § 2 provides:

      Every person who shall monopolize, or attempt to monopolize, or
      combine or conspire with any other person or persons, to monopolize
      any part of the trade or commerce among the several States, or with
      foreign nations, shall be deemed guilty of a felony, and, on conviction
      thereof, shall be punished by fine not exceeding $100,000,000 if a
      corporation, or, if any other person, $1,000,000, or by imprisonment
                                           44
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 45 of 59




      not exceeding 10 years, or by both said punishments, in the discretion
      of the court.

      87.   The defendants jointly possess monopoly power in the market for

ready-mix concrete in coastal Georgia and southeastern coastal South Carolina.

They have the power to exclude competition and raise prices. Further, they have

exercised that power to exclude Premier Concrete from the market, harm

competition, and charge supra-competitive prices to consumers.

      88.   Through the conduct described herein, the defendants willfully

maintained that monopoly power by anticompetitive and exclusionary conduct.

They acted in violation of Section 2 of the Sherman Act with the intent to maintain

this power, and the illegal conduct enabled them to do so.

      89.   The anticompetitive conduct includes, but is not limited to:

            a.     Predatory pricing. By pricing below variable costs while

      recouping those losses through Argos cement rebates, the ready-mix cartel

      obtained, maintained, and protected their joint monopoly. Any losses from

      predatory pricing would eventually be recouped by the supra-competitive

      prices charged after they drove their targets from the market.

            b.     Bid rigging. By arranging bids and taking turns undercutting low

      price competitors to spread the losses among the participating firms, the


                                        45
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 46 of 59




      ready-mix cartel obtained, maintained, and protected their joint monopoly.

      They were able to eliminate the competition in a war of attrition.

            c.     Supra-competitive pricing. Whenever possible, the ready-mix

      cartel raised prices to recoup their losses and profit off of dominating   the

      market.

            d.     Reduction in quality. Without disclosing to customers, Argos

      sold low quality concrete called “868” and “G-crete” that cost approximately

      $5 less per yard to make in order to undercut competitors and recoup losses.

            e.     Monopoly leveraging. The ready-mix cartel leveraged Argos'

      upstream monopoly in the market for portland cement to implement           this

      scheme.

      90.   The market for ready mix concrete in coastal Georgia and southeastern

coastal South Carolina has been harmed by the defendants' conduct. Consumers of

ready-mix concrete have been forced to pay supra-competitive prices while

receiving lower quality ready mix concrete. The defendants excluded Premier

Concrete and other nonparticipating competitors through anticompetitive acts and

could thus charge supra-competitive prices and offer a lower-quality product. For

example:

      a.    Consumers were overcharged as much as 20%.

                                         46
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 47 of 59




       b.    The cartel sold consumers inferior products such as "868"

       concrete and "G-crete," leading to construction defects for hundreds of homes.

       c.    Consumers had fewer choices in the market.

       91.   Premier Concrete provided concrete superior to the concrete provided

by the cartel members.      Premier has been harmed by the defendants' willful

maintenance of their joint monopoly and their exclusion of lower priced competitors.

                   COUNT II – READY MIX DEFENDANTS

 Attempted Monopolization of the Ready Mix Concrete Market 15 U.S.C. § 2

       92.   Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

       93.   The defendants willfully engaged in a course of conduct, including

anticompetitive and exclusionary actions, with the specific intent of monopolizing

the market for ready mix concrete in Statesboro, Savannah, and Bluffton/Hilton

Head. Anticompetitive conditions will occur in violation of Section 2 of the

Sherman Act if the defendants are left unrestrained.

       94.   The defendants took overt acts manifesting that intent, such as those

described above.




                                          47
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 48 of 59




      95.    The market has been harmed by the defendants' conduct, as ready-mix

concrete consumers have been forced to pay supra-competitive prices while

receiving lower quality concrete.

      96.    Premier Concrete provided quality ready-mix concrete that was

superior to the ready-mix concrete provided by the cartel members. Premier and

other nonparticipating competitors have been harmed by the defendants' willful

attempts to monopolize the market for ready-mix concrete and their exclusion of all

price competitors.

                     COUNT III – READY MIX DEFENDANTS

   Conspiracy to Monopolize the Ready Mix Concrete Market 15 U.S.C. § 2

      97.    Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

      98.    The defendants combined and conspired to acquire and maintain

monopoly power in the markets for ready-mix concrete in Statesboro, Savannah, and

Bluffton/Hilton Head. They did so with the specific intent and purpose to exclude

Premier Concrete and all other competition.

      99.    The defendants took overt acts manifesting that intent, such as those

described above.

                                          48
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 49 of 59




      100. The defendants' concerted action entrenched their monopoly power.

      101. The defendants' conduct harmed the market by forcing ready-mix

consumers to pay supra-competitive prices while receiving lower quality ready-mix

concrete.

      102. Premier Concrete provided high quality ready-mix concrete at

competitive prices, and was harmed by the defendants' willful maintenance of their

monopoly and their exclusion of low price competitors.

                   COUNT IV – READY MIX DEFENDANTS

  Conspiracy to Restrain Trade (Group Boycott) in the Ready Mix Concrete
                           Market 15 U.S.C. § 1

      103. Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

      104. Section 1 of the Sherman Act, 15 U.S.C. § 1, provides:

      Every contract, combination in the form of trust or otherwise, or
      conspiracy, in restraint of trade or commerce among the several States,
      or with foreign nations, is declared to be illegal. Every person who shall
      make any contract or engage in any combination or conspiracy hereby
      declared to be illegal shall be deemed guilty of a felony, and, on
      conviction thereof, shall be punished by fine not exceeding
      $100,000,000 if a corporation, or, if any other person, $1,000,000, or
      by imprisonment not exceeding 10 years, or by both said punishments,
      in the discretion of the court.


                                          49
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 50 of 59




      105. Argos, a horizontal competitor and vertical supplier of Premier

Concrete, and Evans, Elite, Coastal, and Thomas (all competitors of both Southeast

and Premier) combined and conspired to restrain trade in violation of Sherman Act

Section 1 by engaging in a scheme to exclude Premier and other nonparticipating

competitors from the market for ready mix concrete in Statesboro, Savannah, and

Bluffton/Hilton Head in order to succeed in their price-fixing scheme.

      106. The defendants' agreement and actions in furtherance of the conspiracy

foreclosed the ready-mix concrete market in relevant markets.

      107. The defendants' conduct has harmed the market by forcing ready-mix

concrete consumers in the relevant markets to pay supra-competitive prices while

receiving lower quality ready-mix concrete.

      108. Premier Concrete provided high quality ready-mix concrete at

competitive prices and was harmed by the conspiracy.

                                COUNT V – ARGOS

              Monopolization of the Cement Market 15 U.S.C. § 2

      109. Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporates by reference each preceding paragraph as

though full set forth at length herein.




                                          50
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 51 of 59




      110. Defendant Argos has market power in the portland cement market in

coastal Georgia and southeastern coastal South Carolina. It has the power to exclude

competition and raise prices and has done so illegally.

      111. Argos willfully maintained that monopoly power by anticompetitive

and exclusionary conduct. This conduct included leveraging its monopoly power in

the cement market to impose anticompetitive conditions for the ready-mix concrete

market and in support of their conspiracy to fix prices in that market, including:

             a.    Overcharging by as much as 50%.

             b.    Competitive disadvantages and ultimately lost business/profits

      from rebates and credits Argos gave to concrete cartel members, as well as

      the sensitive business information Argos provided to cartel members.

      112. Argos' conduct has harmed the market as Premier Concrete and other

cement purchasers have been forced to pay supra-competitive prices for cement.

      113. Premier Concrete and other nonparticipating competitors have been

disadvantaged as competitors in the ready-mix concrete market through the

leveraging described herein, and have been harmed by Argos’ willful maintenance

of its portland cement monopoly.




                                         51
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 52 of 59




                               COUNT VI – ARGOS

        Attempted Monopolization of the Cement Market 15 U.S.C. § 2

      114. Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

      115. Defendant Argos willfully engaged in anticompetitive and exclusionary

actions, with the specific intent of monopolizing the market for portland cement in

coastal Georgia and southeastern coastal South Carolina. Unless its course of

conduct is restrained, anticompetitive conditions will occur in violation of Section 2

of the Sherman Act.

      116. Argos took overt actions manifesting that intent, harming the market

and forcing cement consumers to pay supra-competitive prices.

      117. Premier Concrete and other nonparticipating competitors have been

harmed by Argos' willful attempts to monopolize the market for portland cement and

their exclusion of all price competitors.




                                            52
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 53 of 59




                     COUNT VII – CEMENT DEFENDANTS

       Conspiracy to Restrain Trade (Price Fixing) in the Cement Market
                                 15 U.S.C. § 1

       118. Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

       119. The defendants entered into a contract, combination, or conspiracy in

unreasonable, per se illegal restraint of trade in violation of Section 1 of the Sherman

Act.

       120. Beginning as early as 2009, and continuing through the present, the

cement cartel defendants entered into a continuing contract, combination, or

conspiracy to unreasonably restrain trade by artificially reducing or eliminating

competition in coastal Georgia and southeastern coastal South Carolina. The exact

starting date is unknown to Premier Concrete and exclusively within the knowledge

of the defendants.

       121. The cement cartel conspired to raise, fix, maintain, or stabilize the price

of cement. Prices were actually raised, fixed, maintained, and stabilized in coastal

Georgia and southeastern coastal South Carolina as a result of this conduct.

       122. The cement cartel’s conspiracy consisted of a continuing agreement,

understanding, and concerted action among the members.
                                          53
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 54 of 59




       123. Premier Concrete and other nonparticipating competitors have been

injured in their business and property in that they have paid more for cement than

they otherwise would have paid in the absence of the unlawful cement cartel.

                       COUNT VIII – ALL DEFENDANTS

                     Declaratory Judgment 28 U.S.C. § 2201

       124. Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

       125. An actual and justiciable controversy exists between Premier Concrete

and the defendants concerning the defendants' violations of federal and state antitrust

law.

       126. The defendants' actions and assertions described above have caused and

will continue to cause irreparable harm to Premier Concrete and the public, and

Premier has no adequate legal remedy.

       127. Premier Concrete seeks a declaration from this Court that the cement

cartel defendants have attempted and maintained an illegal monopoly under Section

2 of the Sherman Act in the portland cement market.

       128. Premier Concrete also seeks a declaration from this Court that the

cement cartel defendants engaged in a conspiracy to restrain trade under Section 1

                                          54
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 55 of 59




of the Sherman Act in the market for portland cement, to the detriment of consumers

and competition.

      129. Additionally, Premier Concrete seeks a declaration from this Court that

the ready-mix cartel defendants have attempted and maintained an illegal joint

monopoly under Section 2 of the Sherman Act in the market for ready mix concrete.

Premier also seeks a declaration that the ready-mix cartel defendants conspired to

restrain trade under Section 1 of the Sherman Act, to the detriment of consumers and

competition.

                                     COUNT IX

                       Restraint of Trade O.C.G.A. § 13-8-2

      130. Plaintiff Premier Concrete repeats each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

      131. The read- mix cartel defendants conspired to restrain trade in violation

of Georgia law by engaging in a scheme to exclude Premier Concrete and other low

price leaders from the ready-mix concrete market in coastal Georgia and

southeastern coastal South Carolina in order to fix prices.




                                          55
        Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 56 of 59




      132. Argos, Cemex, Holcim conspired to restrain trade in violation of

Georgia law by agreeing to monopolize and to fix prices in the portland cement

market in coastal Georgia and southeastern coastal South Carolina.

      133. The defendants' agreement and actions in furtherance of the conspiracy

excluded Premier Concrete and other competitors from the ready-mix concrete and

portland cement markets in coastal Georgia and southeastern coastal South Carolina.

      134. The defendants' conduct has harmed the market by forcing ready mix

concrete consumers in southeast Georgia to pay supra-competitive prices while

receiving lower quality ready mix concrete.

                   COUNT X – READY MIX DEFENDANTS

     Tortious Interference with Business Relations Georgia Common Law

      135. Plaintiff Premier Concrete repeat each and every allegation contained

in the paragraphs above and incorporate by reference each preceding paragraph as

though full set forth at length herein.

      136. The defendants acted improperly and without privilege to interfere with

Premier Concrete’s business relationships with suppliers and customers.         For

example, Giant refused to do business with certain companies that had a relationship

with Premier.




                                          56
       Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 57 of 59




      137. The defendants' interference was purposeful and with malice and was

specifically intended to harm Premier Concrete, and their conduct induced

customers and suppliers to not enter into or continue a business relationship with

Premier. Absent the interference, Premier’s business relationships were reasonably

likely to continue or to develop into additional business.

      138. The defendants’ conduct was the proximate cause of Premier

Concrete’s financial harm.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Premier Concrete requests that this Court:

          A.       Enter a temporary restraining order against defendants to enjoin

      them from continuing their illegal acts;

          B.       Declare that the defendants' conduct violates 15 U.S.C. §§ 1-2

      and Georgia state law;

          C.       Enter judgment against the defendants;

          D.       Award Premier Concrete treble damages;

           E.      Award Premier Concrete pre- and post-judgment interest at the

      applicable rates on all amounts awarded;




                                          57
 Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 58 of 59




    F.       Award Premier Concrete its costs and expenses of this action,

including its reasonable attorneys' fees necessarily incurred in bringing and

pressing this case, as provided in 15 U.S.C. §§ 15 and 26;

    G.       Grant permanent injunctive relief to prevent the recurrence of the

violations for which redress is sought in this complaint; and

    H.       Order any other such relief as the Court deems appropriate.

                   DEMAND FOR JURY TRIAL

Plaintiffs demand a trial by jury on all claims.


Submitted this 22nd day of January, 2020.


                          /s/ Benjamin R. Keen
                          Benjamin R. Keen (GA Bar No. 810828)
                          C. Lance Gould (to be admitted pro hac vice)
                          Tyner D. Helms (to be admitted pro hac vice)
                          BEASLEY, ALLEN, CROW,
                            METHVIN, PORTIS & MILES, P.C.
                          4200 Northside Parkway NW
                          Building One, Suite 100
                          Atlanta, Georgia 30327
                          Tel: (404) 751-1162
                          Fax: (855) 674-1818
                          Ben.Keen@BeasleyAllen.com
                          Lance.Gould@BeasleyAllen.com
                          Tyner.Helms@BeasleyAllen.com




                                   58
Case 1:20-cv-00307-SDG Document 1 Filed 01/22/20 Page 59 of 59




                      Theodore T. Carellas (to be admitted pro hac vice)
                      Carellas Law Firm
                      440 Silverwood Centre Drive
                      Post Office Box 2599
                      Rincon, Georgia 31326
                      TCarellas@carellaslaw.com

                      Attorneys for Plaintiffs




                              59
